DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a generic transmission structure.
Group II, claims 9-10, drawn to a power tool.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a transmission structure of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Elger (USPG 20150122063) in view of Asada et al. (JP 2017026090, hereinafter ‘Asada’) and Kawamata (JP 2010036326). Elger discloses a transmission structure comprising a first shaft 22, a first gear 102 and a second gear 106, concentric with the first shaft, located in different positions in an axis direction of the first shaft. The first and second gears are freely rotatable with respect to the first shaft (Paragraph [0021]). Movement limiting members 114/118 respectively limit axial movement of the first and second gears.
A clutch 158 is disposed between the first and second gears to be concentric with the first shaft, coupled to the first shaft in a spline-fit or key-fit manner (Paragraph [0023]), to be movable in the axis direction while rotating together with the first shaft.
A control member 166 is configured to move the clutch in the direction of the first or second gear.
A second shaft 78 is disposed to be parallel to the first shaft. A third gear 98 and a fourth gear 94, concentric with the second shaft are respectively disposed in engagement with the first and second gears in positions respectively corresponding to the first and second gears, and rotating together with the second shaft. Elger does not disclose the first and second gears having protrusions formed to face each other, latch members protruding in directions of the first and second gears on the clutch, or elastic members pressing the first and second gears toward each other.
Asada discloses a similar mechanism, wherein first and second gears are provided with protrusions 41/51 and a clutch 90 is provided with protrusions 95 (dog teeth) to latch with the gear(s). It would have been obvious to one having ordinary skill in the art at the time of filing to provide dog teeth to the gears and clutch of Elger, as taught by Asada, in order to more effectively and securely engage the selected gear. Neither Elger nor Asada disclose the claimed elastic member(s).
Kawamata discloses a similar structure, wherein an elastic member (spring) 6 urges first and second gears toward each other. It would have been obvious to one having ordinary skill in the art at the time of filing to provide elastic members biasing the first and second gears together, as taught by Kawamata to the modified apparatus of Elger in view of Asada, in order to counteract a thrust component of the gearing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722